                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN
                               AT LAW AND IN ADMIRALTY


 UNITED STATES OF AMERICA,

                       Plaintiff,

                v.                                       Case No.

 APPROXIMATELY $515,330.76 IN UNITED
 STATES CURRENCY FROM BANK OF
 AMERICA ACCOUNT ENDING IN 7657,

                       Defendant.


              VERIFIED COMPLAINT FOR CIVIL FORFEITURE IN REM


       The United States of America, by its attorneys, Matthew D. Krueger, United States

Attorney for the Eastern District of Wisconsin, and Scott J. Campbell, Assistant United States

Attorney for this district, alleges the following in accordance with Supplemental Rule G(2) of the

Federal Rules of Civil Procedure:

                                      Nature of the Action

       1.      This is a civil action to forfeit property to the United States of America, under

Title 18, United States Code, Sections 981(a)(1)(C) and 984, for violations of Title 18, United

States Code, Section 1343.

                                     The Defendant In Rem

       2.      The defendant approximately $515,330.76 in United States currency was seized

on or about February 1, 2019, when the United States Secret Service received a check in that

amount from Bank of America, following the Secret Service’s execution of seizure warrant

#19-806M, on the bank account held in Oceanside, California.




             Case 2:19-cv-00839 Filed 06/05/19 Page 1 of 7 Document 1
        3.      United States Magistrate Judge Nancy Joseph of the Eastern District of Wisconsin

had issued that warrant on or about February 5, 2019. The warrant authorized the seizure of up

to $932,611.56 in funds on deposit in Bank of America account ending in 7657 and held in the

name of Holie Houghtaling.

        4.      The defendant property was seized in San Antonio, Texas, and is presently in the

custody of the United States Secret Service, Treasury Forfeiture Fund, held in Washington, D.C.

                                       Jurisdiction and Venue

        5.      This Court has subject matter jurisdiction over an action commenced by the

United States under 28 U.S.C. § 1345, and over an action for forfeiture under 28 U.S.C.

§ 1355(a).

        6.      This Court has in rem jurisdiction over the defendant property under 28 U.S.C.

§ 1355(b).

        7.      Venue is proper in this district under 28 U.S.C. § 1355(b)(1) because the acts or

omissions giving rise to the forfeiture occurred, in part, in this district.

                                         Basis for Forfeiture

        8.      The defendant property is subject to forfeiture under Title 18, United States Code,

Sections 981(a)(1)(C) and 984, because it consists of, or is traceable to, proceeds of “specified

unlawful activity” – as defined in Title 18, United States Code, Section 1956(c)(7), with

reference to Title 18, United States Code, Section 1961(1) – namely, wire fraud, committed in

violation of Title 18, United States Code, Section 1343.

                                                 Facts

Background

        9.      According to a March 2013 publication of the U.S. Federal Trade Commission,

consumers lose hundreds of millions of dollars annually to cross-border financial crimes. Some

                                                    2

              Case 2:19-cv-00839 Filed 06/05/19 Page 2 of 7 Document 1
of the most common cross-border financial schemes originate in West African nations such as

Nigeria. Law enforcement agencies therefore sometimes refer to such schemes as “West African

fraud schemes.”

           10.       One common West African fraud scheme is the business email compromise fraud

scam, where a fraudster gains unauthorized access to, or spoofs, the email address of a victim

and instructs the victim’s financial institution to wire money to a bank account controlled by the

fraudster or his associates.

           11.       Foreign perpetrators of such scams sometimes recruit witting or unwitting persons

within the United States to open bank accounts that the foreign perpetrators use to receive

proceeds of the scam. The foreign perpetrators often target persons within the United States who

are seeking companionship or are otherwise mentally or emotionally vulnerable, to open such

accounts at financial institutions within the United States. Sometimes those accounts are opened

by a victim of a romance scam.

Opening of Bank of America account ending in 7657

           12.       Bank of America account ending in 7657 (“BOA 7657”) was opened on or about

July 21, 2003, in New York, New York.

           13.       The sole account holder of BOA 7657 is Holie Houghtaling, 38XX Vista

Campana S, Unit XX, Oceanside, California 92057.

January 24, 2019, through January 28, 2019, ACH wire transfers totaling $932,611.56 in
fraud proceeds into BOA 7657

           14.       On January 24, 2019, victim corporation W.E.G., 1 headquartered in the Eastern

District of Wisconsin, was informed through its third-party payment processing company, T.,




1
    All victims and innocent parties are identified herein by initials only.

                                                              3

                   Case 2:19-cv-00839 Filed 06/05/19 Page 3 of 7 Document 1
that there were new instructions to send ACH payments to O.B.G., 2 an environmental science

and engineering consulting firm located in Syracuse, New York, for services that O.B.G.

provided to W.E.G. and its subsidiaries.

           15.     Also on January 24, 2019, O.B.G. sent a request to W.E.G. to accelerate payment

of all pending invoices from O.B.G. with the offer of a discounted amount if all invoices were

paid early.

           16.     In response to this incentive, on January 24, 2019, W.E.G.’s third-party payment

service, T., drafted and processed through US Bank all pending ACH payments from W.E.G.,

and its subsidiaries, to O.B.G.

           17.     On January 24, 2019, T. completed, on behalf of various W.E.G. subsidiaries, a

total of six ACH payments to O.B.G., which totaled $932,611.56, as follows:

                   A.       $138,725.92 payment from W.B.S.,

                   B.       $7,367.67 payment from W.E.,

                   C.       $60,419.44 payment from W.P.S.C.,

                   D.       $42,207.50 payment from N.S.G.C.,

                   E.       $492,617.18 payment from M.E.R.C., and

                   F.       $191,273.85 payment from P.G.L.C.C.

           18.     On January 28, 2019, all ACH payments from W.E.G. were posted into

BOA 7657, held in the name of Holie Houghtaling.

           19.     After all six ACH payments had been completed, W.E.G. was informed that

(a) there had been an unauthorized intrusion into an email account at O.B.G.’s finance

department, and (b) the compromised email account was then used by unknown actors to change

routing and account numbers – to be used by W.E.G. for the payment of services provided by


2
    An ACH payment is an electronic, automatic transfer of payments between banks.
                                                           4

                 Case 2:19-cv-00839 Filed 06/05/19 Page 4 of 7 Document 1
O.B.G. to W.E.G. – from the current banking information on file to the routing and account

information of BOA 7657, the personal account held in the name of Holie Houghtaling of

Oceanside, California.

       20.    On January 29, 2019, W.E.G., with the assistance of US Bank, attempted to recall

the six ACH payments processed from January 24, 2019, through January 28, 2019, however

Bank of America responded to the recall request stating that BOA 7657 had insufficient funds to

return the payments totaling $932,611.56.

       21.    W.E.G. was the victim of a business email compromise fraud scam.

       22.    The $932,611.56 that various W.E.G. subsidiaries wire transferred to BOA 7657

on January 24, 2019, constituted proceeds of that fraud scam.

       23.    The defendant property consists of, or is traceable to, the W.E.G. subsidiaries’

January 24, 2019 wire transfers totaling $932,611.56 to BOA 7657.

Investigation into Holie Houghtaling

       24.    W.E.G. has never had any business relationship with, and has no employment

records regarding, any individual named Holie Houghtaling.

       25.    Holie Houghtaling was never associated with O.B.G. or any of its subsidiaries,

was never a contract employee of O.B.G. or any of its subsidiaries, and was never authorized to

collect payments from clients of O.B.G. into her BOA 7657 account.

                                 Warrant for Arrest In Rem

       26.    Upon the filing of this complaint, the plaintiff requests that the Court issue an

arrest warrant in rem pursuant to Supplemental Rule G(3)(b), which the plaintiff will execute

upon the defendant property pursuant to 28 U.S.C. § 1355(d) and Supplemental Rule G(3)(c).

                                        Claim for Relief

       27.    The plaintiff repeats and incorporates by reference the paragraphs above.

                                                5

             Case 2:19-cv-00839 Filed 06/05/19 Page 5 of 7 Document 1
       28.     Based on the foregoing and other acts, the defendant property consists of, or is

traceable to, proceeds of specified unlawful activity, namely, wire fraud, committed in violation

of Title 18, United States Code, Section 1343, and is therefore subject to forfeiture to the United

States of America under Title 18, United States Code, Sections 981(a)(1)(C) and 984, with cross-

references to Title 18, United States Code, Sections 1956(c)(7) and 1961(1).

       WHEREFORE, the United States of America prays that a warrant of arrest for the

defendant property, approximately $515,330.76 in United States currency from Bank of America

account ending in 7657, be issued; that due notice be given to all interested parties to appear and

show cause why the forfeiture should not be decreed; that judgment declare the defendant

property to be condemned and forfeited to the United States of America for disposition according

to law; and that the United States of America be granted such other and further relief as this

Court may deem just and equitable, together with the costs and disbursements of this action.

       Dated at Milwaukee, Wisconsin, this 5th day of June, 2019.

                                              Respectfully submitted,

                                              MATTHEW D. KRUEGER
                                              United States Attorney

                                      By:
                                               s/SCOTT J. CAMPBELL
                                              SCOTT J. CAMPBELL
                                              Assistant United States Attorney
                                              Scott J. Campbell Bar Number: 1017721
                                              Attorney for Plaintiff
                                              Office of the United States Attorney
                                              Eastern District of Wisconsin
                                              517 East Wisconsin Avenue, Room 530
                                              Milwaukee, Wisconsin 53202
                                              Telephone: (414) 297-1700
                                              Fax: (414) 297-1738
                                              E-Mail: scott.campbell@usdoj.gov




                                                 6

             Case 2:19-cv-00839 Filed 06/05/19 Page 6 of 7 Document 1
                                           Verification

       I, Zachary Hoalcraft, hereby verify and declare under penalty of perjury that I am a

Special Agent with the United States Secret Service in Milwaukee, Wisconsin, that I have read

the foregoing Verified Complaint for Civil Forfeiture in rem and know the contents thereof, and

that the factual matters contained in paragraphs 9 through 25 of the Verified Complaint are true

to my own knowledge.

       The sources of my knowledge are the official files and records of the United States,

information supplied to me by other law enforcement officers, as well as my investigation of this

case, together with others, as a Special Agent of the United States Secret Service.

       I hereby verify and declare under penalty of perjury that the foregoing is true and correct.



Date: 06/05/2019                             s/ZACHARY HOALCRAFT
                                             Zachary Hoalcraft
                                             Special Agent
                                             United States Secret Service




                                                 7

             Case 2:19-cv-00839 Filed 06/05/19 Page 7 of 7 Document 1
JS 44 (R ev. 09/11)                                                               CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE IN STRU C TIO N S O N N EXT PAG E O F TH IS FO RM .)
Place an “X” in the appropriate box:                       Green Bay Division                 Milwaukee Division
I. (a) PLAINTIFFS                                                                                             DEFENDANTS
                                                                                                              APPROXIMATELY $515,330.76 IN UNITED STATES CURRENCY
     UNITED STATES OF AMERICA                                                                                 FROM BANK OF AMERICA ACCOUNT ENDING IN 7657

     (b) County of Residence of First Listed Plaintiff                                                                    County of Residence of First Listed Defendant                    Bexar, Texas
                                      (EXC EPT IN U .S. PLAIN TIFF C ASES)                                                                                   (IN U .S. PLAIN TIFF C ASES O N LY)
                                                                                                                          N O TE:                       IN LAN D C O N D EM N ATIO N C ASE S, U SE THE LO C ATIO N O F
                                                                                                                                                        THE TR AC T O F LAN D IN V O LV ED .



   (c) Attorneys (Firm N am e, Address, and Telephone N um ber)          Attorneys (If K nown)
   Scott J. Campbell, AUSA
   US Attorney's Office, #530 Federal Building
   517 E. Wisconsin Avenue, Milwaukee, WI 53202 (414-297-1700)
II. BASIS OF JURISDICTION (Place an “X” in O ne Box O nly)      III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff)
                                                                                                                     (For D iversity C ases O nly)                                             and O ne Box for D efendant)
 1       U .S. G overnment                   3 Federal Q uestion                                                                                     PTF     DEF                                             PTF      DEF
             Plaintiff                             (U .S. G overnm ent N ot a Party)                           C itizen of This State                  1       1       Incorporated or Principal Place        4       4
                                                                                                                                                                         of Business In This State

 2       U .S. G overnment                   4    D iversity                                                 C itizen of Another State               2           2   Incorporated and Principal Place          5        5
             D efendant                                (Indicate C itizenship of Parties in Item III)                                                                       of Business In A nother State

                                                                                                               C itizen or Subject of a                3           3   Foreign N ation                           6        6
                                                                                                                  Foreign C ountry
IV. NATURE OF SUIT                           (Place an “X” in O ne Box O nly)
             CONTRACT                                                    TORTS                                     F O R FE IT U R E /P E N A L T Y                B A N K R U PT C Y              O T H E R ST A T U T E S
   110 Insurance                             P E R SO N A L IN JU R Y          P E R SO N A L IN JU R Y        625 D rug R elated Seizure              422 Appeal 28 U SC 158                375 False C laims Act
   120 M arine                              310 Airplane                    365 Personal Injury -                 of Property 21 U SC 881             423 W ithdraw al                      400 State R eapportionment
   130 M iller Act                          315 Airplane Product                    Product Liability         690 O ther                                   28 U SC 157                       410 Antitrust
   140 N egotiable Instrument                     Liability                  367 Health C are/                                                                                                430 Banks and Banking
   150 R ecovery of O verpayment            320 Assault, Libel &                   Pharmaceutical                                                       P R O PE R T Y R IG H T S             450 C ommerce
        & Enforcement of Judgment                  Slander                           Personal Injury                                                     820 C opyrights                       460 D eportation
   151 M edicare Act                        330 Federal Employers’                 Product Liability                                                   830 Patent                            470 R acketeer Influenced and
   152 R ecovery of D efaulted                    Liability                  368 Asbestos Personal                                                     840 Trademark                              C orrupt O rganizations
        Student Loans                        340 M arine                             Injury P roduct                                                                                           480 C onsumer C redit
        (Excl. V eterans)                    345 M arine Product                     Liability                              LABOR                           SO C IA L SE C U R IT Y            490 Cable/Sat TV
   153 R ecovery of O verpayment                  Liability                  P E R SO N A L P R O P E R T Y      710 Fair Labor Standards                 861 HIA (1395ff)                   850 Securities/C ommodities/
        of V eteran’s Benefits               350 M otor V ehicle             370 O ther Fraud                        Act                                  862 Black Lung (923)                    Exchange
   160 Stockholders’ Suits                  355 M otor V ehicle             371 Truth in Lending               720 Labor/M gmt. R elations              863 D IW C /D IW W (405(g))        890 O ther Statutory Actions
   190 O ther C ontract                          Product Liability           380 O ther Personal                740 R ailw ay Labor Act                  864 SSID Title X V I               891 Agricultural Acts
   195 C ontract Product Liability          360 O ther Personal                    Property D amage             751 Family and M edical                  865 R SI (405(g))                  893 Environmental M atters
   196 Franchise                                 Injury                      385 Property D amage                    Leave Act                                                                895 Freedom of Information
                                             362 Personal Injury -                  Product Liability            790 O ther Labor Litigation                                                       Act
                                                  M ed. M alpractice                                              791 Empl. R et. Inc.                                                         896 Arbitration
          R E A L P R O PE R T Y                C IV IL R IG H T S           P R ISO N E R PE T IT IO N S              Security Act                       F E D E R A L T A X SU IT S           899 Administrative Procedure
   210   Land C ondemnation                 440 O ther C ivil R ights       510 M otions to V acate                                                   870 Taxes (U .S. Plaintiff                 Act/R eview or Appeal of
   220   Foreclosure                        441 V oting                           Sentence                                                                   or D efendant)                        Agency D ecision
   230   R ent Lease & Ejectment            442 Employment                    H abeas C orpus:                                                         871 IRS— Third Party                  950 C onstitutionality of
   240   Torts to Land                      443 Housing/                    530 G eneral                                                                    26 U SC 7609                          State Statutes
   245   Tort Product Liability                  Accommodations              535 D eath Penalty                     IM M IG R A T IO N
   290   All O ther R eal Property          445 Amer. w /D isabilities -    540 M andamus & O ther           462 N aturalization Application
                                                  Employment                  550 C ivil R ights               463 Habeas C orpus -
                                             446 Amer. w /D isabilities -    555 Prison C ondition                 Alien D etainee
                                                  O ther                      560 C ivil D etainee -                (Prisoner Petition)
                                             448 Education                         C onditions of              465 O ther Immigration
                                                                                    C onfinement                     Actions


V. ORIGIN                       (Place an “X” in O ne Box O nly)
                                                                                                                         Transferred from
 1 Original                   2 Removed from           3 Remanded from             4 Reinstated or  5 another district                      6 Multidistrict
    Proceeding                    State Court                    Appellate Court             Reopened                    (specify)                       Litigation
                                          Cite the U.S. Civil Statute under which you are filing (D o not cite jurisdictional statutes unless diversity) :
                     18 USC §§ 981(a)(1)(C) and 984
VI. CAUSE OF ACTION Brief description of cause:

VII. REQUESTED IN                                CHECK IF THIS IS A CLASS ACTION                                  DEMAND $                                           CHECK YES only if demanded in complaint:
     COM PLAINT:                                     UNDER F.R.C.P. 23                                                                                                JURY DEMAND:          Yes     ✔ No
                                                                                                                                                                                                     
VIII. RELATED CASE(S)
                                                   (See instructions):
      IF ANY                                                                 JUDGE                                                                           DOCKET NUMBER
D ATE                                                                            SIG N ATU R E O F ATTO R N EY O F R EC O R D

06/05/2019                                                                     s/SCOTT J. CAMPBELL
F O R O F F IC E U SE O N L Y

    R EC EIPT #                               Case 2:19-cv-00839
                                      AM O U N T               APPLYFiled
                                                                    IN G IFP 06/05/19 PageJU1D GofE 1 Document M1-1
                                                                                                                 AG . JU D G E
                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN
                               AT LAW AND IN ADMIRALTY


 UNITED STATES OF AMERICA,

                        Plaintiff,

                v.                                      Case No.

 APPROXIMATELY $515,330.76 IN UNITED
 STATES CURRENCY FROM BANK OF
 AMERICA ACCOUNT ENDING IN 7657,

                        Defendant.


                              WARRANT FOR ARREST IN REM


       To:     THE UNITED STATES SECRET SERVICE
               Eastern District of Wisconsin

       WHEREAS, a Verified Complaint for Civil Forfeiture in rem was filed on the 5th day of

June, 2019, by the United States Attorney for the Eastern District of Wisconsin, which seeks the

forfeiture of the above-named defendant property pursuant to Title 18, United States Code,

Sections 981(a)(1)(C) and 984, and which prays that process issue to enforce the forfeiture and to

give notice to all interested parties to appear before the court and show cause why the forfeiture

should not be decreed; and due proceedings being had, that the defendant property be

condemned and forfeited to the use of the United States of America.

       YOU ARE THEREFORE HEREBY COMMANDED to attach and arrest the defendant

property, approximately $515,330.76 in United States currency from Bank of America account

ending in 7657, which is presently in the custody of the United States Secret Service, and to

detain the same until further order of this Court.




             Case 2:19-cv-00839 Filed 06/05/19 Page 1 of 2 Document 1-2
        Dated this       day of                        , 2019, at Milwaukee, Wisconsin.

                                        STEPHEN C. DRIES
                                        Clerk of Court

                                  By:

                                        Deputy Clerk


                                              Return

        This warrant was received and executed with the arrest of the above-named defendant.


Date warrant received:


Date warrant executed:


Name and title of arresting officer:


Signature of arresting officer:


Date:




                                                 2


            Case 2:19-cv-00839 Filed 06/05/19 Page 2 of 2 Document 1-2
